As filed with the Securities and Exchange Commission on October 10, 2007, Registration No. 333-141676 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2/A Amendment No. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Aftermarket Enterprises, Inc. (Name of small business issuer in its charter) Nevada 7375 20-5354797 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 4339 Santa Fe Road #48-D San Luis Obispo, CA 93401-3306 (805) 457-6999 (Address and telephone number of principle executive offices and principal place of business) Adam Anthony With Copies to: Aftermarket Enterprises, Inc. Victor D. Schwarz 4339 Santa Fe Road #48-D 4764 South 900 East, Suite 3(A) San Luis Obispo, CA 93401 -3306 Salt Lake City, Utah 84117 (805) 457-6999 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: From time to time after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement with the same offering o If the delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box o CALCULATION OF REGISTRATION FEE Title of each Proposed maximum Proposed maximum class of securities Amount to be offering price aggregate offering Amount of to be registered registered per unit price registration fee Common stock 0.001 par value (1) 1,000,000 $0.25 $250,000 $7.68 (1) Estimated solely for purposes of calculating the registration fee based on 1,000,000 shares of common stock offered at $0.25 per share. (2) The registration fee has been calculated in accordance with Fee Rate Schedule, based on $0.0000307 of the aggregate offering. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. The prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. [FRONT COVER PAGE] The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED OCTOBER 10, 2007 PROSPECTUS Aftermarket Enterprises, Inc. Shares of Common Stock $0.25 per share This prospectus relates to the public offering for cash by Aftermarket Enterprises, Inc., a Nevada corporation, of a minimum of 300,000 and a maximum of 1,000,000 shares of common stock. This is our first sale of shares of common stock to investors outside of our seven initial shareholders. There is no public market for the common stock, and there is no assurance that one will develop following the offering described in this prospectus. We are offering the common stock subject to the subscription and payment of a minimum of 300,000 shares during an offering period of 120 days from [insert effective date]. We reserve the right to close the offering upon the sale of the minimum number of shares. At the date of this prospectus, our sole officer and director is the only person selling the shares and will not receive a commission on any sales he makes. Where required by state law, an independent sales agent may be used. If an independent sales agent is used, we may pay a ten percent commission on any sales by the sales agent. We currently do not have any sales agent agreements in place. All funds collected from the sale of the common stock will be deposited in a separate bank escrow account with Escrow Specialists, an unaffiliated escrow company in Ogden, Utah, which will be our escrow agent. If the minimum 300,000 shares are not sold and paid for during the offering period, all funds will be promptly returned to subscribers in full, without paying interest or deducting expenses. All subscribers’ checks should be made payable to "ESCROW SPECIALISTS-Aftermarket Enterprises, Inc., Escrow Account”. Price Commissions Proceeds to Company Per share $.25 -0- $0.25 Total Minimum Offering $75,000 -0- $75,000 Total Maximum Offering $250,000 -0- $250,000 This investment involves a high degree of risk, including immediate and substantial dilution from the public offering price. You should carefully read and consider the sections entitled “RISK FACTORS” beginning at page 4 and “DILUTION” beginning at page 10. Neither the Securities and Exchange Commission or any state securities commission has approved or disapproved these securities, or determined if the prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is October 10, 2007 TABLE OF CONTENTS Pursuant to Item 502 of Regulation Section Page Prospectus Summary 3 Overview 4 Summary of Financial Information 4 Risk Factors 4 Risk Related to Our Business 5 Risk Factors Relating to the Offering 9 Dilution 10 Comparative Data 10 Special Note Regarding Forward-Looking Statements 10 Use of Proceeds 11 Determination of Offering Price 12 Plan of Distribution 12 Legal Proceedings 13 Directors, Executive Officers, Promoters and Control Persons 13 Security Ownership of Certain Beneficial Owners and Management 14 Description of Securities 15 Interest of Named Experts and Counsel 16 Disclosure of Commissions Position on Indemnification for Securities Act Liabilities 17 Description of Business 17 Organization and Corporate History 17 General 18 Market Overview 18 Business Strategy 18 Opportunities for Growth 20 Marketing and Promotion 21 Competition 21 Intellectual Property 21 Seasonality 21 Employees 21 Management Discussion and Analysis of Financial Condition and Results of Operations 22 Critical Accounting Policies and Estimates 22 Plan of Operation 22 Results of Operation 23 Liquidity and Capital Resources 25 Description of Properties 25 Certain Relationships and Related Transactions 25 Market for Common Equity and Related Stockholder Matters 26 Executive Compensation 28 Additional Information 29 Financial Statements 29 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 2 Prospectus Summary This summary highlights information contained in this prospectus and may not contain all of the information that should be considered prior to investing in our shares. We encourage you to read this prospectus in its entirety, with particular attention to the information under “Risk Factors” and our consolidated financial statements and related notes included in this prospectus. THE OFFERING Address Aftermarket Enterprises, Inc. 4339 Sante Fe Road, #48-D San Luis Obispo, CA 93401-3306 (805) 457-6999 Securities Offered 1,000,000 shares of common stock if maximum is sold; 300,000 shares of common stock if minimum is sold; Subscription payments will only be released from the escrow account if the minimum number of shares is sold or for the purpose of refunding subscription payments to the subscribers. Subscribers will not have the use or right to return of such funds during the escrow period, which may last as long as 120 days from the effective date of this prospectus. If the offering is terminated before the minimum number of shares is sold, subscription payments will be refunded in full to subscribers, without paying interest or deducting expenses, by mailing refund checks within two business days of the termination of the offering. If the minimum offering is sold within the specified period, the net proceeds from subscribers will be disbursed to Aftermarket. Shares will be issued and mailed to subscribers within one week of the disbursement of the minimum net proceeds to Aftermarket, or within one week of the receipt by Aftermarket of additional subscription payments once the minimum has been met. Common stock outstanding before the offering 1,100,000 shares of common stock Common stock to be outstanding after the offering 1,400,000 assuming minimum sold 2,100,000 assuming maximum sold Use of proceeds Proceeds from this offering will be used primarily for marketing and expansion of product offering. See “Use of Proceeds” beginning on page 11. Risks As part of your evaluation, you should take into account not only our business approach and strategy, but also special risks we face in our business. For a detailed discussion of these risks and others, see “Risk Factors” beginning on page 4. 3 Overview Aftermarket Enterprises was incorporated in August 2006 in the state of Nevada to acquire all of the assets of Aftermarket Express, Inc. Aftermarket Express, Inc. is engaged in the sale of products for the automotive industry with a particular emphasis on accessories for sport utility vehicles. On September 1, 2006, we completed the acquisition of Aftermarket Express, Inc. and now operate Aftermarket Express, Inc. as a wholly owned subsidiary of Aftermarket Enterprises, Inc. Through the Aftermarket Express website www.EverythingSUV.com, we sell automotive accessories to owners of sport utility vehicles and with the proceeds of this offering hope to expand into additional automotive accessories for other types of vehicles. Summary of Financial Information The following table shows selected summarized financial data for Aftermarket at the dates and for the periods indicated. The data should be read in conjunction with the financial statements and notes included in this prospectus beginning on page F-2. STATEMENT OF OPERATIONS DATA: For the Year Ended December 31, 2006 (Audited) For the Six Months Ended June 30, 2007 (Unaudited) Revenues $ 91,942 $ 136,584 Cost of Goods Sold $ 67,041 $ 99,931 Expenses $ 35,382 $ 63,890 Net Income (Loss) $ (10,481 ) $ (28,725 ) Basic Income (Loss) per Share $ (0.01 ) $ (0.02 ) Weighted Average Number of Shares Outstanding 1,100,000 1,100,000 BALANCE SHEET DATA: December 31, 2006 June 30, 2007 (Unaudited) Total Current Assets $ 21,640 $ 29,114 Total Assets $ 50,148 $ 52,276 Total Liabilities $ 49,629 $ 80,483 Working Capital (Deficit) $ (27,989 ) $ (51,369 ) Stockholders Equity (Deficit) $ 519 $ (28,207 ) Corporate Information We were incorporated in 2006 in Nevada and operate through our wholly owned subsidiary Aftermarket Express, Inc. also a Nevada corporation. Our principal office is located at 4339 Santa Fe Road, Suite 48-D, San Luis Obispo, California 93401-3306. Our telephone number at this location is (805) 457-6999. RISK FACTORS An investment in our common stock involves a high degree of risk, and should not be made by anyone who cannot afford to lose his or her entire investment. You should consider carefully the risks set forth in this section, together with the other information contained in this prospectus, before making a decision to invest in our common stock. Our business, operating results and financial condition could be seriously harmed and you could lose your entire investment if any of the following risks were to occur. 4 RISK RELATED TO OUR BUSINESS We are a small company with limited capital resources and without additional funding; our ability to support growth until we reach profitability is questionable. We are currently losing money, having lost $10,481 last year and an additional $28,725 through the quarter ended June 30, 2007 and we have limited capital resources. We are sensitive to subtle changes in the marketplace, such as shrinking margins on the products we sell and month to month fluctuations in sales. Execution of our business plan is dependent upon our ability to secure additional capital resources and there is no assurance that we will secure such capital.
